Citation Nr: 1716369	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-27 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1981, and from June 1983 to June 1998.

This case is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This case was previously before the Board in March 2015, when the Board remanded the matter for additional development of the evidence.  The Board is satisfied that there has been substantial compliance with its remand directives (the directed VA examination was completed in April 2015).  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the period prior to September 6, 2012, the Veteran's bilateral hearing loss manifested in no greater than Level II hearing impairment in the right ear and Level I hearing impairment in the left ear on authorized VA audiology testing or qualifying compliant private testing.

2.  For the period from September 6, 2012 to September 29, 2013, the Veteran's bilateral hearing loss manifested in Level VI hearing impairment in the right ear (but no higher) and Level IV hearing impairment in the left ear (but no higher) on qualifying testing adequate for VA rating purposes (with consideration of an exceptional pattern of hearing loss).

3.  For the period from September 30, 2013, to April 12, 2015, the Veteran's bilateral hearing loss manifested in Level IV hearing impairment in the right ear (but no higher) and Level III hearing impairment in the left ear (but no higher)

4.  For the period from April 13, 2015, onward, the Veteran's bilateral hearing loss manifested in no greater than Level III hearing impairment in the right ear and Level II hearing impairment in the left ear on authorized VA audiology testing.



CONCLUSIONS OF LAW

1.  For the period prior to September 6, 2012, the criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2016).

2.  For the period from September 6, 2012 to September 29, 2013, the criteria for a 20 percent rating, but no higher, for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2016).

3.  For the period from September 30, 2013 to April 12, 2015, the criteria for a 10 percent rating, but no higher, for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2016).

4.  For the period from April 13, 2015, onward, the criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With a claim for an increased initial rating, separate "staged" ratings may be assigned based on facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  In a claim for increase in a previously established rating (as in this case), the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.

The Rating Schedule provides a table (Table VI) to determine for rating purposes a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e).

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of § 3.383.

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran filed the claim on appeal, seeking an increased disability rating for bilateral hearing loss, in October 2011.  The issue of entitlement to an increased rating requires consideration of a period beginning 1 year prior to the October 2011 claim; thus, the period for consideration begins in October 2010.  (The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date, otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).)

A March 2012 VA audiological examination report was completed for the purposes of evaluating the Veteran's hearing acuity in each ear.  The March 2012 VA examination report reveals that relevant puretone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
15
25
55
90
LEFT
N/A
10
25
55
65

The March 2012 report contains no speech recognition testing data, as the VA examiner certified that the use of speech discrimination scoring was not medically appropriate for the Veteran.  The Veteran's average puretone threshold for the right ear was 46.25 decibels.  His average puretone threshold for the left ear was 38.75 decibels.  The March 2012 VA examination report notes that the Veteran "reported that he has difficulty hearing conversation, in crowds, on the phone, and the TV."

Applying 38 C.F.R. § 4.85, Table VIA to the March 2012 VA audiology data: the Veteran's right ear hearing loss is a Level II impairment, and the left ear hearing loss is a Level I impairment.  The Board has considered the provisions of 38 C.F.R. § 4.86, and finds that they do not apply, as no exceptional pattern of hearing impairment is shown. Applying the hearing levels from Table VIA to Table VII, based on the results of the March 2012 audiological examination findings, a 0 percent (noncompensable) rating is derived.

The Veteran's June 2012 notice of disagreement explained that he believed that his hearing loss had worsened since his noncompensable rating had been assigned, and that the VA examination report did not accurately reflect the severity of his hearing loss  The Veteran's September 2012 substantive appeal submission explained: "I made the decision to retire [from military service] based on being worried that I would hurt myself or more importantly hurt someone else due to not being able to hear everything that was going on around me."  The Veteran additionally explained: "In my current job I am required to interview and talk to many different kinds of people.  I have a difficult time with this as I must constantly ask people to repeat themselves."  The Veteran also described difficulties hearing a television, difficulty hearing well enough to converse in a large room, and difficulty hearing in a classroom environment.

The Veteran has submitted private audiological examination reports dated in June 2012, September 2012, and September 2013.  These reports present puretone audiometric data in a graphical format.  Notably, only the graphic representation of the audiograms were included in the records, with no numeric interpretation provided.  However, as the audiometry results are conveyed in straightforward graphs, the Board finds that it (and also the AOJ), as the finder of fact, can interpret the charts to determine the numeric values of the puretone levels for adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (the U.S. Court of Appeals for Veterans Claims (Court) held that it could not interpret the results of an audiograph because interpretation requires a factual finding, which is not the role of the Court in the first instance, and further indicated that the Board was empowered to make such factual findings in the first instance).

The June 2012 private audiology report presents audiometric threshold testing results as well as word recognition testing results; the June 2012 report does not indicate that testing compliant with VA disability rating requirements was completed (such as use of the Maryland CNC test in word recognition testing).  The June 2012 private audiology examination report reveals that relevant audiometric thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
30
30
70
90
LEFT
N/A
35
45
70
75

The Veteran's average audiometric threshold for the right ear was 55 decibels.  His average audiometric threshold for the left ear was 56.25 decibels.  The June 2012 word recognition scores (not shown to have used the Maryland CNC test) were 88 percent in the right ear and 88 percent in the left ear.  Even if, hypothetically, the June 2012 report's contents were considered to have been obtained through testing conforming to VA requirements for rating purposes, the report would still not support assignment of a compensable rating.  Applying 38 C.F.R. § 4.85, Table VI to the June 2012 private audiology data: the Veteran's right ear hearing loss would be a Level II impairment, and the left ear hearing loss would be a Level II impairment.  The Board has considered the provisions of 38 C.F.R. § 4.86, and finds that they do not apply as no exceptional pattern of hearing impairment is shown.  Applying the hearing levels from Table VI to Table VII, based on the results of the June 2012 audiology examination findings, a 0 percent (noncompensable) rating would be derived.

The September 2012 private audiology report presents audiometric threshold testing results as well as word recognition testing results; the September 2012 report does not indicate that testing compliant with VA disability rating requirements was completed (such as use of the Maryland CNC test in word recognition testing).  The September 2012 private audiology examination report reveals that relevant audiometric thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
55
60
70
95
LEFT
N/A
55
60
75
80

The Veteran's average audiometric threshold for the right ear was 70 decibels.  His average audiometric threshold for the left ear was 67.5 decibels.  The September 2012 word recognition scores (not shown to have used the Maryland CNC test) were 75 percent in the right ear and 50 percent in the left ear.  Applying 38 C.F.R. § 4.85, Table VIA to the September 2012 private audiology data: the Veteran's right ear hearing loss would be a Level VI impairment, and the left ear hearing loss would be a Level V impairment.  Applying the hearing levels from Table VIA to Table VII, based on the results of the September 2012 audiological examination findings, a 20 percent rating would be derived.

The Board has considered the provisions of 38 C.F.R. § 4.86, and notes that the provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral (with each ear evaluated separately).  However, given that the word recognition scores are not shown to have been based on the Maryland CNC, the Board cannot apply 38 C.F.R. § 4.85, Table VI to the September 2012 private audiology data.  Thus, consideration of the exceptional pattern of hearing loss does not yield a different rating result than the 20 percent rating indicated from application of Table VIA and Table VII, discussed above.  However, the Board notes (as will be significant to the analysis further below) applying the hearing levels from Table VIA alone to Table VII (Level VI right ear hearing impairment and Level V left ear hearing impairment) yields a rating of 20 percent for bilateral hearing loss.

The September 2013 private audiology report presents audiometric threshold testing results as well as word recognition testing results; the September 2013 report does not indicate that testing compliant with VA disability rating requirements was completed (such as use of the Maryland CNC test in word recognition testing).  The September 2013 private audiology examination report reveals that relevant audiometric thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
30
40
70
95
LEFT
N/A
40
45
70
65

The Veteran's average audiometric threshold for the right ear was 58.75 decibels.  His average audiometric threshold for the left ear was 55 decibels.  The September 2013 word recognition scores (not shown to have used the Maryland CNC test) were 96 percent in the right ear and 92 percent in the left ear.  Applying 38 C.F.R. § 4.85, Table VI to the September 2013 private audiology data: the Veteran's right ear hearing loss would be a Level II impairment, and the left ear hearing loss would be a Level I impairment.  The Board has considered the provisions of 38 C.F.R. § 4.86 and finds that they do not apply, as no exceptional pattern of hearing impairment is shown in this report.  Applying the hearing levels from Table VI to Table VII, based on the results of the September 2013 audiological examination findings, a 0 percent (noncompensable) rating would be derived.

However, applying Table VIA to the September 30, 2013 private report, the right ear would be at Level IV impairment and the left ear would be at Level III impairment.  Further, applying the hearing levels from Table VIA to Table VII, based on the results of the September 2013 audiological examination findings, a 10 percent rating would be derived.  

In March 2015, the Board remanded this appeal for a new VA examination.

An April 2015 VA audiological examination report was completed for the purposes of evaluating the Veteran's hearing acuity in each ear.  The April 13, 2015 VA examination report reveals that relevant puretone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
20
20
65
90
LEFT
N/A
15
25
65
70

The April 2015 report contains no speech recognition testing data, as the VA examiner certified that the use of speech discrimination scoring was not medically appropriate for the Veteran.  Specifically, the VA examiner explained that "Word Discrimination testing was completed; however, results are not being reported, as admitted responses are considered unreliable by examiner."

The Veteran's average puretone threshold for the right ear was 48.75 decibels (rounded up to 49 decibels for the purposes of the analysis below).  His average puretone threshold for the left ear was 43.75 decibels.  The April 2015 VA examination report noted that the Veteran reported having "trouble hearing in meetings, crowds, on the phone and the television is turned up."

Applying 38 C.F.R. § 4.85, Table VIA to the April 2015 VA audiology data: the Veteran's right ear hearing loss is a Level III impairment, and the left ear hearing loss is a Level II impairment.  The Board has considered the provisions of 38 C.F.R. § 4.86, and finds that they do not apply as no exceptional pattern of hearing impairment is shown. Applying the hearing levels from Table VIA to Table VII, based on the results of the April 2015 audiology examination findings, a 0 percent (noncompensable) rating is derived.

Significantly, none of the audiological examination data of record indicates hearing loss of compensable severity under the applicable criteria of the rating schedule except the September 2012 and September 2013 private audiology examination reports.  However, the private audiology examination reports are not adequate for rating purposes with respect to the word recognition scores.  As noted on the private examination reports, and clearly confirmed by the April 2015 VA examination report, the June 2012 private evaluation used the NU-6 word list with Monitored Live Voice (MLV), the September 2012 private evaluation used MLV without specification of the word list used, and the September 2013 report does not indicate the word list or the presentation method.  As discussed above, the June 2012 private report does not show a compensably severe hearing loss even if the data were assumed to be adequately obtained for VA rating purposes; the reports warranting attention are the September 2012 and September 2013 reports that suggests more severe levels of hearing loss.

Although the September 2012 and September 2013 private reports do not specify which word list was used in the evaluation, the September 2012 report does clearly indicate that the testing was done using MLV.  This information is enough to indicate that the September 2012 and September 2013 private testing was not adequate for VA rating purposes.  The VA HANDBOOK OF STANDARD PROCEDURES AND BEST PRACTICES FOR AUDIOLOGY COMPENSATION AND PENSION EXAMINATIONS (K.C. Dennis ed., 2004) [hereinafter "Handbook"] provides guidance as to whether a "recorded" voice or a live voice presentation is required.  The Handbook states:

Speech recognition must be obtained with a VA-approved recording of the Maryland CNC Test. . . .  The purpose of speech recognition testing is to obtain the patient's best performance under optimum, controlled, and reproducible conditions.  Therefore, live voice presentation of speech stimuli is not allowed.

Handbook sec. B (emphasis omitted).

The VA Clinician's Guide  §§ 5.7-5.8 (Lewis R. Coulson, M.D., ed., 2002) [hereinafter "VA Clinician's Guide"] also requires (1) the use of a "VA-approved recording of the Maryland CNC test"; (2) "that the audiologist present word lists at increasing intensity levels until no further change in speech recognition occurs"; and (3) that the "maximum speech recognition score" be reported.  VA Clinician's Guide §§ 5.7.

38 C.F.R. § 4.85 requires an examination for hearing impairment must include a "controlled" speech discrimination test.  A "controlled speech discrimination test" is one based on discrimination of recorded speech. The September 2012 private audiogram indicates that the test was done by live voice and therefore did not comply with the regulation, as clarified in the VA guidance discussed above.  See Giargiari v. Shinseki, 2010 U.S. App. Vet. Claims LEXIS 1672 (affirming a Board decision, finding appellant had not demonstrated that VA's policy of obtaining "maximum speech recognition scores" and using an approved "recorded" word list is plainly erroneous or otherwise inconsistent with § 4.85).  Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (finding that a nonprecedential decision of the Court, while not binding, "may be cited or relied upon, however, for any persuasiveness or reasoning it contains").  See also e.g. Willis v. Shinseki, 2012 U.S. App. Vet. Claims LEXIS 2099 (Vet. App. 2012) (finding the Board's finding that the duty to assist was fulfilled, despite not seeking clarification of private medical audiologist reports, was not clearly erroneous when the private audiologist report noted monitored live voice rather than Maryland CNC test).  Hence, the Board concludes that the September 2012 and September 2013 private audiological evaluations are, at least in part, inadequate for rating purposes.

The Board also notes that the September 2012 private audiological evaluation report does not indicate that the examiner ever certified that the use of speech discrimination testing was deemed inappropriate during that testing; indeed, the examiner conducted and reported the results of such testing (through a procedure that is inconsistent with VA's requirements for rating purposes).  However, as noted above, the Veteran's exceptional pattern of hearing loss shown in the September 2012 puretone audiometric data meets the criteria of 38 C.F.R. § 4.86(a) in both ears such that a rating may be considered with use of Table VIA without the need for valid speech discrimination testing data.  

Although the Board has found that the speech discrimination testing performed in that September 2012 evaluation is not valid for VA rating purposes, the Board does not find that there is any clear and persuasive indication that the September 2012 "Pure Tone" hearing threshold data is itself inadequate for VA rating purposes.  Applying Table VIA (without consideration of Table VI, due to the lack of adequate/valid speech discrimination testing data for rating purposes), the data presented in the September 2012 private examination report yields a 20 percent rating for the Veteran's bilateral hearing loss impairment at that time (based upon Level VI right ear hearing impairment and Level IV left ear hearing impairment).

The same, however, cannot be said for the September 2013 private audiological evaluation as no exceptional pattern of hearing impairment is shown in this report.  However, the Board recognizes that, applying Table VIA to the September 2013 private report, the right ear would be at Level IV impairment and the left ear would be at Level III impairment and that, further, applying the hearing levels from Table VIA to Table VII, based on the results of the September 2013 audiological examination findings, a 10 percent rating would be derived.  Further, both VA examiners have certified that the use of word recognition scores are inappropriate for this Veteran.  The Board does not find that there is any clear and persuasive indication that the September 2013 "Pure Tone" hearing threshold data is itself inadequate for VA rating purposes.  Applying Table VIA (without consideration of Table VI, due to the lack of adequate/valid speech discrimination testing data for rating purposes), the data presented in the September 2013 private examination report yields a 10 percent rating for the Veteran's bilateral hearing loss impairment at that time (based upon Level IV right ear hearing impairment and Level III left ear hearing impairment). 

The Board observes that there is no clear medical explanation in the record explaining how the Veteran's hearing impairment moved from noncompensable to compensable and then back to noncompensable during the course of the period on appeal.  The Board shall resolve reasonable doubt in the Veteran's favor in this case by accepting the September 2012 and September 2013 private examination data at face value.  Accordingly, the Board is able to award a 20 percent rating for the Veteran's bilateral hearing loss from the date of the September 2012 private examination report (September 6, 2012) on the basis of the presence of an exceptional pattern of hearing loss under 38 C.F.R. § 4.86(a).  Further, the Board is able to award a 10 percent rating for the Veteran's bilateral hearing loss from the date of the September 2013 private examination report (September 30, 2013) with application of Table VIA.  Notably, the subsequent report of audiometric testing of record (the April 2015 VA audiology examination report) shows hearing thresholds that do not qualify as exceptional patterns of hearing loss under 38 C.F.R. § 4.86 and that do not otherwise meet schedular criteria for a compensable rating.  The Board finds that the evidence shows that the Veteran's hearing impairment no longer presented a qualifying exceptional pattern under 38 C.F.R. § 4.86 by the date of the September 2013 private examination report (September 30, 2013).  Further, the April 2015 VA examination does not show hearing loss meeting the schedular criteria for a compensable rating at any point from April 13, 2015, onward, with proper application of the regulations.  Accordingly, the period in which the Board may award a 20 percent rating for the bilateral hearing loss begins on September 6, 2012 (the date of the private report meeting the criteria) and extends to September 29, 2013 (the date prior to the private report showing the criteria for a 20 percent rating were no longer met), and the period in which the Board may award a 10 percent rating for the bilateral hearing loss begins on September 30, 2013 (the date of the private report meeting the 10 percent criteria) and extends to April 12, 2015 (the date prior to the VA examination showing the criteria for a compensable rating were no longer met)  The evidence of record otherwise shows no other period where the criteria for a compensable rating for hearing loss were met.

The lay testimony presented by the Veteran is credible evidence and competent to describe the observable details and frustration of the Veteran's difficulties associated with his hearing loss disability.  The Board understands the Veteran's belief that the severity of his hearing loss should warrant a higher disability rating throughout the period on appeal, and the Board recognizes the frustration caused by the described difficulties.  However, disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Board must rely upon specialized audiometric evaluations to assess the medical severity of the Veteran's hearing loss.  The VA examination reports of record show hearing loss that meets the criteria for no higher than a noncompensable rating.  The Board has awarded the Veteran the highest rating supported by the evidence (staged ratings of 20 percent and 10 percent) for the greatest period of time supported by the evidence (September 2012 to September 2013 and September 2013 to April 2015, respectively) in this decision.

None of the other pertinent medical evidence of record presents findings significantly contrary to those in the most detailed evidence discussed above featuring specialized audiometric measurements of the Veteran's hearing acuity.  Nor does any other evidence of record otherwise probatively indicate that the criteria for an increase of the disability rating for hearing loss are met in this case.  The audiometric reports of record reflect the testing and reporting of trained audiology professionals who are competent to prepare such reports.  The Board notes that there is no indication that the audiometric reports of record are anything but reliable.  The Board finds that the audiometric reports discussed above are highly probative evidence in evaluating the severity of the Veteran's hearing loss.  The Board's findings in this case rely upon the examination reports discussed above, and those findings are not significantly contradicted by any other probative evidence.  

The Board notes that the Veteran's April 2015 statement directed attention to the fact that the Board's March 2015 remand instructions requested that the VA examiner provide, to the extent possible, an opinion as to whether the private audiology examination reports of record reflected use of the Maryland CNC word list for speech discrimination testing compliant with VA requirements for rating purposes.  The Veteran expressed concern that "[t]he examiner did not ... answer these questions."  The Board finds, however, that the April 2015 VA examination report does provide adequate information, in the context of the evidentiary record, to address the matter: the VA examiner confirmed the meaning of the notations on the September 2012 private report to indicate that monitored live voice testing was used (rather than a recording) such that the speech discrimination testing in the September 2012 report is not suitable for VA rating purposes.  The details of speech recognition testing in the other private reports are discussed by the April 2015 VA examiner as well, to the extent possible from the documentation available.  The Veteran's April 2015 statement further expressed confusion regarding the April 2015 VA examiner's disuse of the Veteran's speech recognition testing scores from the examination.  The Veteran states: "I very clearly remember that on 4/13/2015 ... I underwent a C&P hearing test .... [T]he VA doctor DID administer a 50 word speech discrimination test."  The Board notes that the April 2015 VA examination report does indicate that such testing was performed, but the examiner certified that the results were not appropriate for consideration in the evaluation because "admitted responses are considered unreliable by examiner."

Extraschedular and TDIU Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the hearing loss disability on appeal.  An extraschedular disability rating is warranted when there is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidentiary record does not show any manifestation of, or functional impairment due to, bilateral hearing loss that is not encompassed by the schedular criteria.  The Veteran has indicated he has difficulty hearing.  However, the Board notes that difficulty hearing and diminished hearing acuity are encompassed by the schedular criteria and such contention does not indicate an exceptional or unusual disability picture.  The Board finds that the schedular criteria clearly encompass the symptoms and impairment shown, and that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held that, unlike the schedular criteria for rating hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating is warranted.  The Court held an examining VA audiologist must describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The March 2012 VA examination report notes that the Veteran "reported that he has difficulty hearing conversation, in crowds, on the phone, and the TV."  The April 2015 VA examination report noted that the Veteran reported having "trouble hearing in meetings, crowds, on the phone and the television is turned up."  The evidence does not indicate any unusual or particular manifestations of functional impairment beyond the loss of hearing acuity contemplated by the schedular criteria.

The Board further finds no evidence in the record of unusual collective or combined effect caused by a combination of the Veteran's hearing loss disability symptoms and those related to his other service-connected disabilities (tinnitus and noncompensable residuals of appendectomy).  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Finally, a claim for a total disability rating based on individual unemployability (TDIU) is not raised in this case.  The evidence does not indicate, and the Veteran does not contend, that he is unable to work due to his hearing loss disability alone.  Notably, the Veteran's own statements in support of this appeal have described the functional impact of his hearing loss involved difficulty hearing people talk in connection with his ongoing employment.  There is no indication of functional impairment from the Veteran's hearing loss which is suggested to cause unemployability.  Based on the above, the Board finds that a claim for TDIU based solely on the Veteran's hearing loss has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable rating for bilateral hearing loss is denied for the period prior to September 6, 2012.

A 20 percent rating (but no higher) for bilateral hearing loss is granted for the period from September 6, 2012 to September 29, 2013, subject to controlling regulations governing the payment of monetary benefits.

A 10 percent rating (but no higher) for bilateral hearing loss is granted for the period from September 30, 2013 to April 12, 2015, subject to controlling regulations governing the payment of monetary benefits.

A compensable rating for bilateral hearing loss is denied for the period from April 13, 2015, onward.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


